Citation Nr: 1043790	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, 
currently rated 10 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for blurred 
vision/refractive error.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for vertigo and headaches, 
claimed as residuals of a head injury in service, and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  That decision denied a rating higher than 10 percent 
for hearing loss and denied reopening claims for service 
connection for blurred vision/refractive error and residuals of a 
head injury.

A rating decision in September 2007 denied a rating greater than 
10 percent for the Veteran's tinnitus.  The Veteran was notified 
of that decision in September 2007; he did not file a notice of 
disagreement within one year.  

A rating decision in December 2008 granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent rating, 
effective October 8, 2008.  The Veteran initially appealed the 
rating assigned for the disability and a statement of the case 
was issued that addressed that issue in May 2010.  In July 2010, 
the Veteran's attorney submitted a written statement withdrawing 
the issues concerning tinnitus and pseudofolliculitis barbae.  
(The attorney's statement also withdrew the Veteran's claim for 
an increased rating for left ear hearing loss; that issue will be 
addressed below.)  Because the Veteran did not perfect his appeal 
of the issue concerning pseudofolliculitis barbae, the Board does 
not have jurisdiction to consider it.  Therefore, no issue 
concerning pseudofolliculitis barbae remains for appellate 
consideration.  

Because the Veteran did not appeal the denial of an increased 
rating for tinnitus in the September 2007 rating decision, that 
decision is final.  No subsequent communication has been received 
from the Veteran or his attorney requesting an increased rating 
for tinnitus.  Accordingly, there is no appeal or pending claim 
concerning tinnitus to be withdrawn.  

The merits of the claim for service connection for vertigo and 
headaches, claimed as residuals of a head injury in service, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.  


FINDINGS OF FACT

1.  On July 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his attorney, that a withdrawal of the appeal concerning 
a higher rating for hearing loss was requested.  

2.  At his hearing on August 3, 2010, the appellant, through his 
attorney, indicated that a withdrawal of all issues other than 
the issue concerning residuals of a head injury was being 
requested.  

3.  The RO last denied service connection for vertigo and 
headaches secondary to head trauma by a rating decision in 
December 2004.  The Veteran was notified of that decision in 
December 2004 and did not appeal.  

4.  Some of the evidence received since December 2004 relates to 
an unestablished fact necessary to substantiate the service 
connection claim and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning an 
increased rating for left ear hearing loss by the Veteran's 
attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).  

2.  The criteria for withdrawal of the appeal concerning a 
request to reopen a claim for service connection for blurred 
vision/refractive error by the Veteran's attorney have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).  

3.  A December 2004 rating decision denying service connection 
for vertigo and headaches secondary to head trauma is final; new 
and material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss and blurred vision/refractive error

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, on July 30, 2010, prior to the promulgation 
of a decision in the appeal, the Board received notification from 
the Veteran, through his attorney, that a withdrawal of the 
appeal concerning an increased rating for left ear hearing loss 
is requested.  At his hearing before the undersigned on August 3, 
2010, the appellant and his attorney confirmed that the only 
issue remaining before the Board at this time is the claim 
regarding residuals of a head injury and that all other issues 
were being withdrawn.  

Hence, there remain no allegations of error of fact or law as to 
that issue for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the Veteran's 
claim regarding an increased rating for left ear hearing loss or 
the claim to reopen the issue of entitlement to service 
connection for blurred vision/refractive error, and they are 
dismissed.  

New and material evidence regarding residuals of a head injury

Without deciding whether notice requirements have been satisfied 
in the present case, the Board is not precluded from adjudicating 
the issue on appeal concerning whether new and material evidence 
has been presented to reopen the Veteran's claim for service 
connection for vertigo and headaches, claimed as residuals of a 
head injury in service.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2010).  This is so because the Board is taking 
action favorable to the Veteran by reopening his claim.  As such, 
this decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

The Board also notes that a rating decision in December 2008 
denied service connection for traumatic brain injury.  Although 
the RO has considered that issue as distinct from the issue 
currently on appeal, the Board finds that the Veteran's 
contentions regarding traumatic brain injury are essentially 
identical to those concerning his claim for service connection 
for vertigo and headaches secondary to a head injury.  Therefore, 
the two issues pertain to the same claim and are not separable.  

Service connection for residuals of a concussion was denied by a 
rating decision in September 1995.  A rating decision in October 
2002 denied service connection for headaches and vertigo 
secondary to head trauma, and a rating decision in December 2004 
found that new and material evidence had not been presented to 
reopen the claim for service connection for headaches and vertigo 
secondary to head trauma.  The Veteran was notified of each of 
those decisions, in September 1995, November 2002, and December 
2004, and did not file a notice of disagreement within one year.  

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim for service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The relevant evidence of record at the time of the December 2004 
rating decision consisted primarily of the Veteran's service 
treatment records, the reports of VA compensation examinations in 
May 1982 and April 2003, and private treatment records dated from 
August 1996 to November 2001.  The Veteran's service treatment 
records are silent for any complaint or clinical finding 
regarding vertigo.  The service records contain a notation in 
November 1978 of his complaint of sinus headache, sore throat, 
and nausea.  In April 1981, when the Veteran was being evaluated 
for hearing loss, the examiner noted that the Veteran denied 
vertigo, dizziness, nausea, headaches, and fullness of the ears.  
A clinic record dated in September 1981 recorded the Veteran's 
report of headaches for the previous five months, as well as 
vomiting five to six times a week for three years.  That examiner 
diagnosed headaches of unknown etiology - rule out tension.  The 
Veteran also underwent a physical examination the next day.  He 
indicated on the medical history portion of the examination 
report that he had a history of frequent or severe headaches and 
that he had a slight concussion at Ft. Irwin when a hatch closed 
on his head.  The examiner did not record any pertinent abnormal 
clinical findings or otherwise comment on the reported headaches.  

The May 1982 VA examination was conducted primarily to evaluate 
the Veteran's ears and his vision, however, the examiner did not 
record any complaints of headaches or vertigo.  The private 
treatment records, including the report of a complete physical 
examination in September 2001, do not reflect any complaint of 
headaches or vertigo.  Likewise, the April 2003 VA general 
medical examiner did not record any complaint of headaches or 
vertigo, nor did the examiner note a history of a head injury 
during service.  

The relevant evidence received since the December 2004 denial 
consists of VA treatment records dated from March 1999 through 
March 2010, the report of an August 2007 VA compensation 
examination, a lay statement dated in July 2010, and the 
Veteran's contentions, including his testimony at an August 2010 
Board hearing.  

At his hearing, the Veteran provided considerable details 
concerning his alleged head injury during service which were not 
previously of record.  He also reported that he had been treated 
by VA for headaches for several years.  

The Board observes that the credibility of "new" evidence, 
including the Veteran's hearing testimony, is to be presumed in 
making a reopening determination.  See Elkins v. West, 12 Vet. 
App. 209, 215 (1999) (en banc); see also Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Further, the Veteran is competent to 
assert the occurrence of an in-service injury as well as to 
report his symptoms, but questions as to diagnosis and etiology 
are within the province of trained medical professionals.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(holding that, under certain circumstances, lay evidence alone 
can be competent and sufficient to establish a diagnosis of a 
condition).  

The Board finds that the Veteran's hearing testimony provides 
additional evidence that was not previously of record concerning 
the occurrence of a head injury during service as a potential 
cause for his claimed vertigo and headaches, as well as of his 
post-service treatment for headaches.  That evidence raises a 
reasonable possibility of substantiating the claim.  

Because the newly received evidence relates to an unestablished 
fact necessary to substantiate the previously denied claim for 
service connection for vertigo and headaches, the Board finds 
that it is both new and material.  Therefore, the Veteran's claim 
is reopened.  

However, as discussed below, the Board finds that additional 
development of the record is necessary prior to consideration of 
the merits of the Veteran's service connection claim.  


ORDER

The Veteran's appeal regarding an increased rating for left ear 
hearing loss is dismissed.  

The Veteran's appeal to reopen a claim for service connection for 
blurred vision/refractive error is dismissed.  

New and material evidence having been received, the Veteran's 
claim for service connection for vertigo and headaches, as a 
residual of a head injury, is reopened.  


REMAND

The Board notes that the August 2007 VA examiner provided an 
opinion regarding the etiology of the Veteran's reported 
dizziness.  The examiner indicated that the Veteran's dizziness 
was "multifactorial" because of his multiple medical problems.  
The examiner also pointed to a notation in the service treatment 
records in April 1981 where the Veteran denied vertigo, 
dizziness, nausea, headaches, and fullness of the ears.  

At that time, the RO only asked the examiner to consider the 
Veteran's claims of memory loss, dizziness, and nausea.  The 
examiner did not, however, consider the Veteran's complaints of 
headaches or the report of headaches of five months duration in 
September 1981 or his reported head injury and concussion during 
service.  Further, the VA examiner was unable to determine the 
exact cause of the Veteran's symptoms without resorting to 
speculation.  A medical opinion must explain the basis for such 
an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Moreover, the examiner must consider "all procurable 
and assembled data."  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008); see also Daves v. Nicholson, 21 Vet. App. 
46 (2007).  In this case, it appears the VA examiner did not 
consider all relevant evidence in rendering the medical opinion.  
Therefore, it is inadequate and another opinion must be sought.  

Also, at his Board hearing, the Veteran testified that he was 
treated at the VA medical facility in Beckley from 1982 until 
1996, and then at the VA medical facility in Detroit when he 
moved there in approximately 1996.  The earliest VA treatment 
records in the file are dated in 1999.  Therefore, it appears 
there are outstanding VA records that must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain the Veteran's VA 
outpatient and hospitalization records from 
(1) Beckley for treatment between 1982 and 
the late 1990s, and (2) Detroit for 
treatment from 1995 to 1999.  If the 
records have been archived or retired, all 
appropriate efforts must be made to 
retrieve them.  

2.  After obtaining the above-referenced VA 
medical records, to the extent available, 
send the Veteran's VA claims file to a 
medical professional for the purpose of 
obtaining an opinion as to whether he has 
any residuals for an in-service head 
injury.  If it is determined that 
additional examination or testing is needed 
to reach an informed conclusion, then it 
should be scheduled.  
Following a review of the service and post-
service medical records, in particular, all 
relevant notations in the service treatment 
records, as discussed above, and with 
consideration of the Veteran's statements, 
the examiner must state whether the Veteran 
currently has any residuals of an in-
service head injury, to include headaches 
and/or vertigo.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared should be 
typed.

3.  After the above development has been 
completed, the Veteran's claim for service 
connection for vertigo and headaches must 
be readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
attorney must be provided a supplemental 
statement of the case.  After the Veteran 
and his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


